Name: Commission Delegated Regulation (EU) 2019/379 of 19 December 2018 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: economic geography;  accounting;  education;  national accounts;  EU finance;  social affairs
 Date Published: nan

 11.3.2019 EN Official Journal of the European Union L 69/1 COMMISSION DELEGATED REGULATION (EU) 2019/379 of 19 December 2018 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) With a view to simplifying the use of the European Social Fund ESF and reducing the administrative burden for beneficiaries, it is appropriate to increase the scope of standard scales of unit costs and lump sums available for reimbursement to Member States. The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of data submitted by Member States or published by Eurostat and on the basis of methods commonly agreed, including the methods set out in Article 67(5) and Article 68b(1) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2). (2) Taking into account the significant disparities between Member States regarding the level of costs for a particular type of operation, the definition and amounts of standard scales of unit costs and lump sums may differ according to the type of operation and the Member State concerned in order to reflect their specificities. (3) Bulgaria has submitted methods for defining standard scales of unit costs for reimbursement of expenditure by the Commission. (4) France, the Czech Republic, Slovakia, Austria, Romania, Cyprus and Croatia have submitted methods for either, amending existing standard scales of unit costs, or defining additional standard scales of unit costs for reimbursement by the Commission concerning types of operation not yet covered by Commission Delegated Regulation (EU) 2015/2195 (3). (5) For the SSUCs relating to operations supporting education and applicable to all Member States except Denmark, amounts for Greece should be added and the conditions for reimbursement for vocational education and training should be clarified and reduced to reflect specific situations. (6) Taking into account the objective of expanding the possibilities for Member States to seek reimbursement from the Commission on the basis of standard scales of unit costs or lump sums, the Commission has defined unit costs and amounts for each Member State on the basis of data published by Eurostat and as reported by national Public Employment Services for operations in the area of trainnig. (7) Delegated Regulation (EU) 2015/2195 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2015/2195 is amended as follows: (1) Annex II to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex I to this Regulation. (2) Annex III to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex II to this Regulation. (3) Annex VII to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex III to this Regulation. (4) Annex X to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex IV to this Regulation. (5) Annex XIII to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex V to this Regulation. (6) Annex XIV to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex VI to this Regulation. (7) Annex XV to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex VII to this Regulation. (8) Annex XVI to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex VIII to this Regulation. (9) The text in Annex IX to this Regulation is added as Annex XX to Delegated Regulation (EU) 2015/2195. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 313, 28.11.2015, p. 22). ANNEX I ANNEX II Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to France 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) 1. Garantie Jeunes  supported under priority axis 1 Accompagner les jeunes NEET vers et dans l'emploi  of the operational programme PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER  (CCI-2014FR05M9OP001) Young NEET (1) with a positive result under Garantie Jeunes  at the latest 12 months following the start of coaching  allowances paid to the participant;  activation costs incurred by the missions locales  Number of young NEETs who have one of the following results at the latest 12 months following the start of the coaching:  entered vocational skills training leading to a certification, whether by:  entering training in lifelong learning; or  entering basic training; or  started a company; or  found a job; or  has spent at least 80 working days in a (paid or not) professional environment 6 400 2. Training for the unemployed provided by accredited training organisations and supported by the Operational Programme Ile-de-France (CCI 2014FR05M0OP001) Participants with a successful outcome following a training course. All eligible costs of the operation. Number of participants with one of the following outcomes following a training course:  received a diploma or a confirmation of acquired competencies at the end of their training course;  found a job of at least one month duration;  inscribed in a further professional training course;  re-inscribed in their previous school curriculum after an interruption; or  gained access to a formal validation process of their aquired competencies. If a participant achieves more than one succesful outcome following the training course, this shall only give rise to the reimbursement of one amount for that training. Category Sector Amount 1 Healthcare 3 931 Safety of goods and people 2 Cultural, sports and leisure activities 4 556 Services to people Handling of soft materials Agri-food, cooking Trade and sales Hosting, hotel industry, catering Health and safety at work 3 Secretarial and office automation training 5 695 Social work Electronics Hairdressing, beauty and wellness Vehicle and equipment maintenance Transport, handling, storing 4 Agriculture 7 054 Environment Building and public works Printing and publishing techniques 3. Training for the unemployed provided by accredited training organisations and supported by the following Operational Programmes: RhÃ ´ne-Alpes (CCI 2014FR16M2OP010) and Auvergne (CCI 2014FR16M0OP002) Participants with a successful outcome following a training course. All eligible costs of the operation. Number of participants with one of the following outcomes following a training course:  received a diploma which is officially endorsed by a professional representation organisation or government office.;  received a confirmation of acquired competencies at the end of their training course;  found a job;  inscribed in a further professional training course;  re-inscribed in their previous school curriculum after an interruption; or  gained access to a formal validation process of their aquired competencies. For category 5, additionally, number of participants with a successful outcome as described above who are entitled to receive an allowance from the Region Auvergne-RhÃ ´ne-Alpes (2). If a participant achieves more than one succesful outcome following the training course, this shall only give rise to the reimbursement of one amount for that training. Category Sector Amount 1 Transport, logistics, and tourism 4 403 Banking, insurance Management, business administration, creation of enterprises Services for individuals and communities 2 Health and social work, recreational, cultural and sporting activities 5 214 Restaurant, hotel and food industries Trade Handling of soft materials and wood; graphic industries 3 Building and public works 7 853 Process industries Mechanics, metal working Agriculture, marine, fisheries Communication, information, art and entertainment 4 Maintenance 9 605 Electricity, electronics IT and telecommunication 5 Allowances 1 901 2. Adjustment of amounts The amount of unit cost 1. is based partly on a standard scale of unit cost funded entirely by France. Out of the 6 400 EUR, 1 600 EUR correspond to the standard scale of unit cost set out by the instruction ministÃ ©rielle du 11 octobre 2013 relative Ã l'expÃ ©rimentation Garantie Jeunes prise pour l'application du dÃ ©cret 2013-80 du 1er octobre 2013 ainsi que par l'instruction ministÃ ©rielle du 20 mars 2014  to cover the costs borne by the Youth Public Employment Services Missions Locales  to coach each NEET entering the Garantie Jeunes . Unit cost 1. shall be updated by the Member State in line with adjustments under national rules to the standard scale of unit cost of 1 600 EUR mentioned in paragraph 1 above that covers the costs borne by the Youth Public Employment Services. The amount of unit costs 2. and 3. are based on publicly procured prices for training hours in the respective fields and geographical areas. These amounts will be adjusted when the procurement process for the underlying training courses is repeated according to the following formula: New price (excl. VAT) = Old price (excl. VAT) Ã  (0,5 + 0,5 Ã  Sr/So) Sr is the index of employed persons INSEE (identifier 1567446) of the last monthly publication at the date of the adjustement So is the index of employed persons INSEE (identifier 1567446) of the monthly publication at the date of submission of the tender for the first adjustment; then, for the following adjustements, it refers to the monthly publication of the anniversary date of the submission of the tender. (1) Young person not in employment, education or training that participates in an operation supported by the PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER . (2) The entitlement to receive an allowance is regulated in decree n °88-368 of 15 April 1988 modified by decree n °2002-1551 of 23 December 2002. ANNEX II ANNEX III Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the Czech Republic 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs (1) Measurement unit for the indicator Amounts (in national currency CZK unless otherwise mentioned) 1. Establishment of a new childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Newly created place in a new childcare facility  purchase of equipment for a childcare facility;  management of project phase focused on creating the facility. Number of newly created places in a new childcare facility (2) 20 053 incl. VAT, or 16 992 excl. VAT 2. Transformation of an existing facility to a children's group under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Transformed place in a children's group (3)  purchase of equipment for a transformed facility;  purchase of teaching aids;  management of project phase focused on transforming the facility Number of transformed places in a children's group (4) 9 518 incl. VAT, or 8 279 excl. VAT 3. Operating a childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  salaries of teaching and non-teaching staff,  operation of the childcare facility,  management of the operation Occupancy rate (5) 628 (6) 4. Upskilling of caregivers under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Achievement of a qualification as caregiver in a childcare facility  training and examination for professional qualification Number of persons who obtain a certification of professional qualification as caregiver in a childcare facility 14 178 5. Lease of premises for childcare facilities under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  Rent of the premises for a childcare facility Occupancy rate (7). 56 (8) 6. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment, (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on general information technologies (IT) All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 324 7. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on soft and managerial skills All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 593 8. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) A period (45 minutes) of participation of an employee in external language training courses All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed periods per employee 173 9. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course in specialised IT All eligible costs, inlcuding:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 609 10. Further external professional training of employees under Priority Axis 1 of the Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course in accountancy, economy and law All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 436 11. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in external technical and other professional training All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 252 12. Further internal (9) professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course provided by an internal trainer in any of the following areas:  general information technologies (IT)  soft and managerial skills  languages  specialised IT  accountancy, economy and law  technical and other professional. All eligible costs, including:  Direct staff costs;  Indirect costs;  Wages for participants. Number of completed hours per employee 144 13. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 full-time equivalent (FTE) worked as a school psychologist and/or a specialised school pedagogue per month All eligible costs, including, direct staff costs Number of 0,1 FTE worked per month 5 871 14. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a school assistant and/or social pedagogue per month. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month School assistant: 3 617 Social pedagogue: 4 849 15. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a nanny per month All eligible costs, including direct staff costs. Number of 0,1 FTE worked per month 3 402 16. Provision of extracurricular activity for children/pupils at risk of school failure under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Provision of a block of 16 lessons of extracurricular activities with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 lessons with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. 17 833 17. Supporting pupils at the risk of school failure through tutoring under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Provision of a block of 16 hours of tutoring to a group of at least 3 registered pupils at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 hours provided to a goup of at least 3 registered pupils at risk of school failure. 8 917 18. Professional development of pedagogues through structured training courses under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Hours of professional training provided to pedagogues. All eligible costs, including direct costs of providing training. Number of completed hours of training per pedagogue 1) 435 for training inside regular class time 2) 170 for training outside regular class time 19. Provision of information to parents through meetings under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Thematic meeting with a minimum of eight parents for a minimum duration of two hours (120 minutes). All eligible costs, including direct staff costs. Number of thematic meetings with a minimum of eight parents for a minimum duration of two hours (120 minutes) 3 872 20. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Block of 30 hours of external mentoring/coaching to a group of between 3 and 8 pedagogues. All eligible costs, including direct staff costs. Number of completed blocks of 30 hours mentoring/coaching to a group of between 3 and 8 pedagogues. 31 191 21. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 15 hours of structured job-shadowing by a pedagogue All eligible costs, including direct staff costs. Number of completed training cycles of 15 hours per pedagogue undertaking a structured visit to another pedagogue in another school. 4 505 22. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 10 hours of training through mutual cooperation involving a group of at least 3 pedagogues. All eligible costs, including direct staff costs. Number of completed training cycles of 10 hours involving a group of at least 3 pedagogues. 8 456 23. Professional development of teaching staff of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Tandem lesson (10) of 2,75 hours. All eligible costs, including direct staff costs: Number of completed tandem lessons 815 24. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 19 hours of mutual cooperation and learning involving an expert and 2 pedagogues. All eligible costs, including direct staff costs. Number of completed cycles of 19 hours involving an expert and 2 other pedagogues. 5 637 25. Career advice services in schools and cooperation between schools and employers under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked per month by a career advisor and/or a coordinator of cooperation between a school and employers. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month 4 942 26. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 8,5 hours involving structured job-shadowing by a pedagogue and a mentor. All eligible costs, including direct staff costs Number of completed training cycles of 8,5 hours per structured visit to an institution/company/facility. 2 395 27. Professional competence development of pedagogues under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001). Cycle of 3,75 hours or 4 cycles of 3,75 hours of training involving a pedagogue and expert/ICT technician. All eligible costs, including direct staff costs Number of completed training cycles of 3,75 hours involving a pedagogue and expert/ICT technician. One Cycle: 1 103 Four Cycles: 4 412 28. Mobility of researchers under priority axis 2 of Operational Programme Research, Development and Education (2014CZ05M2OP001). Months in mobility per researcher. All eligible costs of the operation. Number of months in mobility per researcher. Components Amount (11) (EUR) Living Allowance (for incoming mobility to CZ) Junior 2 674 Senior 3 990 The amounts of Living Allowance for outgoing mobility from CZ shall be calculated by multiplying the amounts for incoming mobility by the relevant correction co-efficient listed in point 3 below, depending on destination country. Mobility allowance 600 Family allowance 500 Research, training and networking costs 800 Management and Indirect Costs 650 29. Supporting pupils with different mother tongue, teachers or parents through the assistance of an Intercultural Worker or Bilingual Assistant under Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001). 1) 0,1 FTE worked per month by an Intercultural Worker (12) or Bilingual Assistant. 2) One hour (60 minutes) worked by an Intercultural Worker (13). All eligible costs of the operation. 1) Number of 0,1 FTE worked by an Intercultural Worker or Bilingual Assistant per month. 2) Number of hours worked by an Intercultural Worker. 1) Intercultural Worker: 5 373 Bilingual Assistant: 4 464 2) Intercultural Worker: 308 30. Transnational mobility projects for the training of educational staff under Priority Axis 4 Education and learning and support of Employment  of Operational Programme Prague Growth Pole (2014CZ16M2OP001). A 4-day traineeship for educational staff in a school in another European State consisting of at least 24 hours of educational activities. All eligible costs of the operation, which are: 1) Salaries for participants; 2) Costs associated with organising the traineeship in the host and sending school. 3) Travel and subsistence costs; Number of 4-day traineeships participated in by educational staff in a school in another European State. 1) 5 087 2) EUR 350 3) To these amounts for each 4-day traineeship may be added an amount per participant to cover travel and subsistence costs as follows: Travel costs depending on distance as follows (14): Amount 10  99 km: EUR 20 100  499 km: EUR 180 500  1 999 km: EUR 275 2 000  2 999 km: EUR 360 3 000  3 999 km: EUR 530 4 000  7 999 km: EUR 820 8 000 km and above: EUR 1 300 Subsistence costs, depending on country as follows: Amount Denmark, Ireland, Norway, Sweden, United Kingdom EUR 448 Belgium, Bulgaria, Greece, France, Italy, Cyprus, Luxembourg, Hungary, Austria, Poland, Romania, Finland, EUR 392 Germany, Spain, Latvia, Malta, Portugal, Slovakia, EUR 336 Estonia, Croatia, Lithuania, Slovenia. EUR 280 31. Developing information and communications technology (ICT) skills of pupils and staff in school/educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Lesson of 45 minutes using ICT tools, with a minimum of 10 pupils of which at least 3 are at risk of school failure. All eligible costs of the operation, including direct ICT costs and direct staff costs Number of lessons of 45 minutes with a minimum of 10 pupils of which at least 3 are at risk of school failure. 2 000 32. Professional development of teaching staff under Priority Axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Project day consisting of cooperative teaching by teaching staff All eligible costs, including travel costs and direct staff costs Number of project days of cooperative teaching, which meet the following requirements:  consisting of 4 lessons of 45 minutes each of teaching outside the normal school environment  to a group of at least 10 students, of which at least 3 are at risk of school  are complemented by at least 60 minutes of joint preparation and reflection 6 477 (11) The total amount per participant will depend on the characteristics of each incidence of mobility and the applicability of each of the components set out. 2. Adjustments of amounts. The rate for unit costs 6-11 may be adjusted by replacing the initial minimum wage rate in the calculation method that consists of the minimum wage, the cost for provision of training and indirect costs. The rate for unit cost 12 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, and/or the wages for participants, including social security and health contributions in the calculation method that consists of direct staff costs, including social security and health contributions and/or the wages for participants, including social security and health contributions. The rate for unit costs 13-17, 19-27, and 29 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, in the calculation method that consists of direct staff costs, including social security and health contributions, plus indirect costs. The rate for unit cost 18 may be adjusted by replacing the salaries for participants, including social security and health contributions in the calculation method that consists of the cost for provision of training plus salaries for participants, including social security and health contributions, plus indirect costs. The rates for unit cost 28 may be adjusted by replacing the amounts for Living Allowance, Mobility allowance, Family allowance, Research, training and networking costs Management and Indirect Costs. The rate for unit cost 30 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, the costs associated with organising the traineeship in the host and sending school, and the travel and subsistence costs in the calculation method that consists of direct staff costs, including social security and health contributions, the costs associated with organising the traineeship in the host and sending school, and the travel and subsistence costs. The rate for unit cost 32 may be adjusted by replacing the amount for travel in the calculation method that consists of direct costs for travel, plus direct staff costs, plus indirect costs. Adjustments will be based on the updated data as follows:  for the minimum wage, amendments to the minimum wage as set by government decree no. 567/2006 Coll;  for social security contributions, amendments to employers' contributions to social security, defined in Act no. 589/1992 Coll. on social security; and  for health contributions, amendments to employers' contributions to health insurance, defined in Act no. 592/1992 Coll. on premiums for health insurance.  For average salaries to determine wages/staff costs, changes to the latest annual published data for relevant categories from the average earnings informational system (www.ISPV.cz).  For Living Allowance, Mobility allowance, Family allowance, Research, training and networking costs Management and Indirect Costs, amendment to rates for the HORIZON 2020  Marie SkÃ odowska-Curie Actions as published at https://ec.europa.eu/research/mariecurieactions/  For travel, subsistence and organisational costs under unit cost 30, amendments to the amounts for travel and organisational costs as well as individual support set by the European Commission for Key Action 1 (mobility projects) under the Erasmus+ programme (http://ec.europa.eu/programmes/erasmus-plus/).  For travel under unit cost 32, amendments to the amounts for travel between 10 and 99 kilometres as set out in the distance calculator  of the Erasmus+ programme (http://ec.europa.eu/programmes/erasmus-plus/resources/distance-calculator_en). 3. Table of Coefficients related to outgoing mobility of researchers Country Correction coefficient Country Correction coefficient Albania 0,908 Latvia 0,906 Argentina 0,698 Luxembourg 1,193 Australia 1,253 Hungary 0,909 Belgium 1,193 The former Yugoslav Republic of Macedonia 0,816 Bosnia and Herzegovina 0,878 Malta 1,069 Brazil 1,098 Mexico 0,840 Bulgaria 0,853 Republic of Moldova 0,729 Montenegro 0,798 Germany 1,179 Czech Republic 1,000 Netherlands 1,245 China 1,014 Norway 1,574 Denmark 1,615 Poland 0,912 Estonia 0,934 Portugal 1,063 Faroe Islands 1,600 Austria 1,251 Finland 1,391 Serbia 0,801 France 1,325 Romania 0,815 Croatia 1,163 Russia 1,378 India 0,630 Greece 1,106 Indonesia 0,899 Slovakia 0,986 Ireland 1,354 Slovenia 1,027 Italy 1,273 Spain 1,165 Israel 1,297 Sweden 1,333 Japan 1,383 Switzerland 1,350 Republic of South Africa 0,666 Turkey 1,033 South Korea 1,255 Ukraine 1,101 Canada 1,031 United States of America 1,186 Cyprus 1,095 United Kingdom 1,436 Lithuania 0,872 Vietnam 0,610 (1) For unit costs 1-5, the categories of costs mentioned cover all costs associated with that operation, except for types of operations 1 and 2, which may also include other categories of costs. (2) Meaning a new place which is included in the capacity of the new childcare facility as recorded by national regulations, and which has proof of equipment for each new place provided. (3) A children's group means it has been registered as a children's group pursuant to national legislation on the provision of childcare services in a children's group. (4) Meaning a place in an existing facility which is newly registered as a children's group in accordance with national legislation and inlcuded in the official capacity of that group, and which has proof of equipment for each place. (5) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (6) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (7) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (8) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (9) Internal training is training provided by an internal trainer. (10) Tandem lesson is to be understood as two pedagogues cooperating to mutually strengthen their professional development by jointly planning, implementing and reflecting on teaching methods in a class. (12) This indicator will be used for Intercultural Workers or bilingual assistants employed directly on a full-time or a part-time basis by the school. (13) This indicator will be used for external Intercultural Workers engaged by the school to provide services on an hourly basis. (14) Based on travel distance per participant. Travel distances shall be calculated using the distance calculator supported by the European Commission - http://ec.europa.eu/programmes/erasmus-plus/tools/distance_en.htm ANNEX III ANNEX VII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Slovakia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Professional development of employees in foreign language skills under Priority Axes 2, 3 and 4 of the Operational Programme Human Resources (2014SK05M0OP001) 45-minute period of foreign language training per employee All eligible costs of the operation, including direct costs of providing training. Number of completed 45-minute periods of foreign language training per employee. 8,53 2. European Computer Driving Licence (ECDL certification under Priority Axes 1, 2 and 3 of Operational Programme Human Resources (2014SK05M0OP001) ECDL certification All eligible costs of the operation, including direct cost of sitting examination and issuing certificate Number of ECDL certificates awarded, differentiated by profile and module (1) Certificate Name Price ECDL Profile  1 Base/Standard exam 31,50 ECDL Profile  2 Base/Standard exams 59,00 ECDL Profile  3 Base/Standard exams 76,50 ECDL Profile  4 Base/Standard exams 92,00 ECDL Profile  5 Base/Standard exams 111,50 ECDL Profile  6 Base/Standard exams 127,00 ECDL Profile  7 Base/Standard exams 142,50 ECDL Profile  8 Base/Standard exams 163,00 ECDL Profile  1 Advanced exam 39,10 ECDL Profile  2 Advanced exams 74,30 ECDL Profile  3 Advanced exams 99,40 ECDL Profile  4 Advanced exams 122,50 3. Inclusion in elementary schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of newly created posts in inclusive teams Direct wage costs Indirect costs Number of months during which a newly created post in an inclusive team is occupied. School psychologist  1 235 per month Special pedagogue/social pedagogue  1 440 per month 4. Inclusion in kindergartens and elementary schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of newly created posts for pedagogical assistants Direct wage costs Indirect costs Number of months during which a newly created post for a pedagogical assistant is occupied 1 005 per month 5. Integration of pupils in kindergartens and schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of a newly created teacher's assistant post Direct wage costs Indirect costs Number of months during which a newly created post of teacher's assistant is occupied 966 per month 6. Training of teaching and specialised staff under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) One hour of participation in training for teaching and specialised staff Direct wage costs of the trainer and wages of the participant. Indirect Costs Number of completed hours per participant in training for teaching and specialised staff Group of 20 participants: 10,10 per completed hour per participant Group of 12 participants: 10,65 per completed hour per participant. 7. Training of prospective teachers of higher education facilities under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) One hour of analysis by a training teacher of a student's direct teaching activity unit (school class) or direct education activity (school facility). Direct wage costs. Indirect costs. Number of hours of direct analysis by a training teacher of students' direct teaching activity unit (school class) or direct education activity (school facility). 9,66 per hour 8. Teaching clubs (2) under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) One hour of participation by teaching staff (3) in a teaching club Direct wage costs. Indirect costs. Number of hours of participation by teaching staff in a teaching club 10,60 9. Teaching of additional school classes (4) under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) 1. One hour of teaching of an additonal school class by a primary school teacher 2. One hour of teaching of an additonal school class by a secondary school teacher Direct wage costs and indirect costs. 1. Number of hours of teaching of additonal school classes by a primary school teacher 2. Number of hours of teaching of additonal school classes by a secondary school teacher 1. Teaching by a primary school teacher: 11,70 2. Teaching by a secondary school teacher: 12,30 2. Adjustment of amounts The amout for unit cost 5 may be adjusted in line with changes to the normative allowance for teacher's assistants established in accordance with §9a section 3 of Governmental Regulation (EC) No 630/2008 of the Slovak Republic, laying down the details of the breakdown of funds from the state budget for schools and school facilities. The amount for unit cost 7 may be adjusted in line with changes to the guidelines for allocation of subsidies from the state budget to public higher education institutions, in accordance with Act No 131/2002 on higher education institutions. The amount for unit costs 8 and 9 may be adjusted by replacing the initial direct wage costs in the calculation method that consists of direct wage costs and a flat rate for indirect costs. Adjustments will be based on change of salaries for primary and secondary school teachers established at national level in accordance with §28 section 1 of Act No 553/2003 on remuneration of some employees working in public interest. (1) There are two possible modules  1) Base/Standard and 2) Advanced. (2) A teaching club shall consist of minimum 3 and maximum 10 members and each club meeting shall last a maximum of 3 hours. Teaching clubs both with and without a written output can declare a maximum of 30 hours per semester for participation of each member at the club. Teaching clubs with a written output can each declare a maximum of 50 hours for production of their written output. (3) The participation at the teaching clubs is strictly limited to the following categories of teaching staff, as defined in §3 and §12 of Act No 317/2009: teachers, teaching assistants, educators and teachers/trainers of practical education. (4) Additional school classes are classes run by the school in addition to the classes normally financed by the state budget. An additional class lasts 60 minutes and consists of 45 minutes teaching plus 15 minutes of preparatory or follow-up activities. Additional classes can be provided up to a maximum, per school year and per school, of:  12 classes weekly for primary schools  level I;  15 classes weekly for primary schools  level II;  33 classes weekly for secondary schools. ANNEX IV ANNEX X Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Austria 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Measures to reduce the number of early school leavers. Priority axis 3 of OP 2014AT05SFOP001 Provision of teaching hours (1). Staff costs for teachers (2). Number of teaching hours per type of school. Type of school (3) Amount 3070 95,91 3080 89,98 3081 96,28 3082 107,09 3091 78,87 2. Basic education courses under priority axis 1.1, 3.2. and 4 of OP 2014AT05SFOP001 Hours of provision of basic education in five competency areas by one or two coaches and of provision of accompanying childcare services. All costs of the operation. Number of teaching hours (4) provided by:  one or two coaches (5);  within or outside the main residency community of the beneficiary;  with or without childcare services. Criteria Amount per teaching hour Courses with 1 coach 110 Courses with 2 coaches 150 Courses with 1 coach and provision of childcare facilities 150 Courses with 2 coaches and provision of childcare facilities 190 Courses with 1 coach outside the main residency community of the beneficiery 140 Courses with 2 coaches outside the main residency community of the beneficiery 180 Courses with 1 coach and provision of childcare facilities outside the main residency community of the beneficiery 180 3. Educational counselling under priority axis 3.2. and 4 of OP 2014AT05SFOP001 Provision of face-to-face counselling services to individuals. All costs of the operation. Number of face-to-face couselling sessions provided. 338,43 4. Management verifications of OP 2014AT05SFOP001 under priority axis 5 (technical assistance) Hours of provision of management verification services to the Managing Authority  support with the tasks of the first level control. All costs of the operation. Number of hours performing management verification tasks. 62,96 5. All operations of OP 2014AT05SFOP001 with the exception of operations covered by unit costs 1-4 of this annex. Working hours of staff working directly on the operation. Direct staff costs of the operation (column A). All costs of the operation with the exception of salaries and allowances paid to participants (column B). Number of actual working hours per category of staff (6). Amount per hour (A) Amount per hour (b) (7) Administrative staff 24,90 34,86 Key staff 30,09 42,13 Project leader 40,06 56,09 (3) Type of school: 3070 Secondary Academic Schools (AHS) 3080 Technical/industrial schools (TMHS) 3081 Secondary schools and colleges for tourism and for social and services-related occupations (HUM) 3082 Commercial academies and commercial schools (HAK/HAS) 3091 Secondary college for early childhood pedagogy/Secondary college for social pedagogy (BAfEP/BASOP). (7) The total amount in this column is used to cover all costs of the operation with the exception of salaries and allowances paid to participants. This amount is based on the following method: amount per hour plus an amount resulting from the application of a 40 % flat rate over the amount per hour. 2. Adjustment of amounts The rates for unit cost 1 are adjusted annually in line with the WFA Financial Effects Regulation (3). This regulation is published annually and contains specifications regarding the valorisation of personnel costs for the purpose of budget planning for the coming years. The rates will be adjusted for the first time on 1 September 2017 on the basis of the valorisation for 2017 laid down in that regulation. The rate for unit cost 3 will be adjusted annually reflecting changes in the Consumer Price Index as published by Statistik Austria. The rate for unit cost 4 will be adjusted annually in line with the legal basis for prices of these services as stipulated by the Ministry of Finance. The rates for unit cost 5 will be adjusted annually reflecting changes in the collective agreements BABE and SWÃ . (1) One teaching hour equals 50 minutes. (2) These are the only costs to be claimed for ESF reimbursement for the specified operations. (4) One teaching hour equals 50 minutes. (5) Two coaches are allowed for groups with a minimum of seven participants. (6) There is no obligation to establish a separate working time registration system for staff with a fixed percentage of time worked on the operation per month. The employer shall issue a document for each employee setting out the fixed percentage of time for working on the operation. (3) WFA Finanzielle-Auswirkungen-Verordnung, www.ris.bka.gv.at ANNEX V ANNEX XIII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Romania 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in LEI) 1. Subsidies paid to employers for hiring specified categories of workers under Priority Axes 1. 2. 3. 4 and 5 of the Human Capital Operational Programme (2014RO05M9OP001) Monthly subsidy paid to an employer for each person employed on an open-ended contract. All costs related to the employment subsidy Number of months in employment 900 per month for up to 12 months for every employer who hires on an open ended contract for a minimum period of 18 months  a graduate of an education institution.  an unemployed over 45 years old.  a long term unemployed.  a young NEET.  unemployed who are single parents of mono-parental families 900 lei/month for up to 18 months paid for every employer who hires a person with disabilities (except those hired under legal obligation) on an open ended contract for a minimum period of 18 months. 900 lei/month for up to 5 years for employers who hire with full-time contracts unemployed persons who within 5 years from the date of employment fulfil the conditions for requiring partial early retirement pension or old age pension 2. Vocational training under priority axes 1, 2, 3, 4, 5 and 6 of the Human Capital Operational Programme (2014RO05M9OP001). A participant obtaining a professional qualification (level 2, 3 or 4). All costs related to the training  including indirect costs  excluding participant related costs, such us transportation, accommodation, meals, subsidies, as well as the project management costs. Number of persons obtaining a professional qualification certificate (level 2, 3 or 4) a) 1 324 per participant for level 2 qualification b) 2 224 per participant for level 3 qualification c) 4 101 per participant for level 4 qualification 3. Financial support for employers that employ persons in an apprenticeship program under priority axes 1, 2 and 3 of the Human Capital Operational Programme (2014RO05M9OP001). Monthly financial support paid to an employer for each person enrolled in a paid apprenticeship. All costs related to the apprenticeship subsidy Number of months in paid apprenticeship 1 125 per month per apprentice for a maximum period of:  12 months  for qualification level 2  24 months  for qualification level 3  36 months  for qualification level 4 4. Financial support for employers that employ persons in an internship program under priority axes 1, 2 and 3 of the Human Capital Operational Programme (2014RO05M9OP001). Monthly financial support paid to an employer for each person with tertiary education enrolled in a paid internship programme All costs related to the internship subsidy Number of months of a person with tertirary education in a paid internship 1 350 per month per tertiary education intern for a maximum period of 6 months. 2. Adjustment of amounts The rates for unit cost 1 may be adjusted by any amendment of the rates set out by law no. 76/2002 on the unemployment insurance system and employment stimulation. Such changes will take effect on the same date as the revisions to the above-mentioned law come into force. The amouts for unit cost 2 may be changed adjusted in line with the yearly inflation rate (RO National Statistical Institute inflation index). The rates for unit costs 3 and 4 may be adjusted by any amendment of the rates set out by law no. 76/2002 on the unemployment insurance system and employment stimulation, including its subsequent amendments and law no. 279/2005 regarding apprenticeship programmes at the work place, including its subsequent amendments, and law no. 335/2013 regarding internships programme for higher education graduates, including its subsequent amendments. Such changes will take effect on the same date as the revisions to the above-mentioned law come into force. Adjustment of the amounts pursuant to the paragraphs above shall apply to calls launched after entry into force of the amending legislative acts. ANNEX VI ANNEX XIV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to all Member States specified. 1. Definition of standard scales of unit costs Type of operations (1) Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Formal education operations (from early childhood education to tertiary level including formal vocational education) in all ESF operational programmes. Participants in an academic year of formal education. All eligible costs directly related to providing core goods and services of education (2). Number of participants with verified attendance (3) in an academic year of formal education, differentiated by ISCED (4) classification. See point 3.1 (5) The amounts are for full-time participation in an academic year. In case of part-time participation the amount shall be established on the basis of a pro rata reflecting the participation of the student. In case the course lasts less than one academic year, the amount shall be established on the basis of a pro rata reflecting the duration of the course. For vocational education and training (upper secondary level and non-tertiary post-secondary level), in case of courses with a reduced share of time spent in a formal education institute as compared to the courses reported for data collection during the reference year, the amount shall be proportionally reduced reflecting the time spent in the education institute. 2. Any operations concerning training (6) of registered unemployed, job-seekers or inactive people, except types of operations for which other simplified cost options have been established in another annex to this Delegated Regulation. Participants who have successfully completed a training course (7). All eligible costs of the operation. Number of participants who have successfully completed a training course. See point 3.2.1  For those Member States listed in point 3.3:  the amounts mentioned in point 3.2 shall be multiplied by the index for the relevant regional Operational Programme mentioned in point 3.3; where operational programmes cover more than one region, the amount to be reimbursed shall be in acordance with the region in which the operation or project is implemented. The method used to calculate these amounts requires that where these amounts are claimed for a type of operation under an Operational Programme, the same amount is claimed for all similar types of operations under the same Operational Programme. 3. Any operations concerning the provision of employment-related counselling services (8) to registered unemployed, job-seekers or inactive people, except types of operations for which other simplified cost options have been established in another annex to this Delegated Regulation. 1. Hourly rate for provision of counselling services 2. Monthly rate for provision of counselling services 3. Annual rate for provision of counselling services All eligible costs of the operation, except allowances paid to participants 1. Number of hours of counselling services provided (9) 2. Number of months of counselling services provided 3. Number of years of counselling services provided See points 3.2.2, 3.2.3 and 3.2.4 below For those Member States listed in point 3.3:  the amounts mentioned in points 3.2 shall be multiplied by the index for the relevant regional Operational Programme mentioned in point 3.3;  where operational programmes cover more than one region, the amount to be reimbursed shall be in acordance with the region in which the operation or project is implemented. The method used to calculate these amounts requires that where these amounts are claimed for a type of operation under an Operational Programme, the same amount is claimed for all similar types of operations under the same Operational Programme. 4. Any operations concerning the provision of training to employed persons, except types of operations for which other simplified cost options have been established in another annex to this Delegated Regulation. 1. Hourly rate of training provided to employed persons 2. Hourly rate of salary paid to an employee while on a training course. All eligible costs of the operation. Where the salary of the employee while on a training course is not an eligible cost, only unit cost 1 shall be reimbursed. Where the salary of the employee while on training is considered as an eligible cost, the combined amount from unit costs 1 and 2 may be reimbursed. 1. Number of completed hours (10) of training to employed persons per participant. 2. Number of hours of salary paid to employees while on a training course (11). See points 3.2.5 and 3.2.6 below For those Member States listed in point 3.3:  the amounts mentioned in point 3.2 shall be multiplied by the index for the relevant regional Operational Programme mentioned in point 3.3;  where operational programmes cover more than one region, the amount to be reimbursed shall be in acordance with the region in which the operation or project is implemented. The method used to calculate these amounts requires that where these amounts are claimed for a type of operation under an Operational Programme, the same amount is claimed for all similar types of operations under the same Operational Programme. 2. Adjustment of Amounts. N/A 3.1 Amounts per participation in formal education (in EUR) (12) AT BE BG CY CZ DE EE EL ES FI* FR HU HR* Early childhood education ED0 6 453 n/a 1 388 2 183 2 059 6 965 3 023 n/a 3 393 10 026 5 364 2 439 * 2 198 Early childhood educational development ED01 6 804 n/a n/a 469 n/a 9 131 n/a n/a 3 140 16 075 n/a n/a n/a Pre-primary education ED02 6 385 6 000 1 388 2 626 2 059 6 197 n/a 2 825 3 474 8 595 5 364 n/a 2 716 Primary education ED1 8 488 7 763 904 6 717 2 205 6 322 3 118 3 211 3 947 8 428 5 007 1 772 4 592 Primary and lower secondary education (levels 1 and 2) ED1_2 10 003 8 321 1 007 7 097 2 804 7 207 3 200 3 461 4 329 10 047 5 876 1 708 2 181 Lower secondary education ED2 11 527 9 510 1 131 7 860 3 680 7 781 3 376 3 972 5 066 13 297 6 977 1 643 n/a Lower secondary education  general ED24 11 527 n/a 1 162 7 860 3 687 7 781 3 358 3 972 5 066 13 297 6 977 1 612 n/a Lower secondary education  vocational ED25 n/a n/a n/a n/a 2 215 n/a 4 553 n/a n/a n/a n/a 5 070 n/a Upper secondary education ED3 11 045 n/a 1 034 8 113 3 414 7 877 3 493 3 578 5 071 * 7 644 9 267 2 708 1 995 Upper secondary and post-secondary non-tertiary education (levels 3 and 4) ED3_4 10 390 10 219 1 038 8 023 3 331 7 001 3 540 n/a 5 339 7 644 9 180 3 024 1 995 Upper secondary education  general ED34 9 629 n/a 947 7 371 3 066 8 151 3 304 3 024 4 742 7 625 9 047 2 314 n/a Upper secondary and post-secondary non-tertiary education  general (levels 34 and 44) ED34_44 9 629 10 022 947 7 371 2 844 8 081 3 304 3 024 4 742 7 625 9 029 2 314 n/a Upper secondary education  vocational ED35 11 978 n/a 1 119 11 881 * 3 538 7 596 3 812 4 957 6 188 7 651 9 651 4 010 2 826 Upper secondary and post-secondary non-tertiary education  vocational (levels 35 and 45) ED35_45 10 836 10 353 1 127 11 244 3 521 6 236 3 782 n/a 6 569 7 651 9 429 3 922 2 826 Post-secondary non-tertiary education ED4 1 661 n/a 2 459 n/a 730 3 895 3 756 n/a n/a n/a 5 917 5 058 n/a Post-secondary non-tertiary education ED44 n/a n/a n/a n/a 712 6 652 n/a n/a n/a n/a 6 744 n/a n/a Post-secondary non-tertiary education  vocational ED45 1 661 n/a 2 459 n/a 783 3630 3756 n/a n/a n/a 5 733 5 058 n/a Short cycle tertiary education ED5 12 416 8 864 n/a 1 054 8 138 6 109 n/a n/a 5 040 n/a 8 883 824 n/a Tertiary education (levels 5-8) ED5-8 9 493 7 934 913 3 625 1 986 6 267 2 979 1 294 3 678 9 414 6 297 1 645 3 258 Tertiary education excluding short-cycle tertiary education (levels 6-8) ED6-8 8 938 7 899 913 3 894 1 970 6 267 2 979 1 294 3 337 9 414 5 464 1 829 * n/a IE* IT LV LT LU MT NL* PL PT RO SI SK SE UK* Early childhood education ED0 n/a 3 709 2 548 1 971 17 395 4 138 6 065 1 810 2 689 1 009 4 433 * 2 084 13 267 * 3 978 Early childhood educational development ED01 n/a n/a n/a 1 937 n/a n/a n/a n/a n/a 1 930 5 344 * n/a 14 879 * 4 008 Pre-primary education ED02 4 986 3 709 2 548 1 978 17 395 4 138 6 065 1 810 2 689 977 4 067 * 2 084 12 692 * 3 973 Primary education ED1 6 471 5 428 3 225 2 292 17 433 4 080 6 681 2 703 3 828 701 4 985 * 2 766 9 217 8 777 Primary and lower secondary education (levels 1 and 2) ED1_2 6 925 5 669 3 233 2 196 17 120 5 168 7 757 2 682 4 262 983 4 467 2 604 9 379 8 898 Lower secondary education ED2 8 200 6 056 3 250 2 139 16 594 7 325 9 352 2 640 5 001 1 326 4 393 * 2 454 9 750 9 142 Lower secondary education  general ED24 8 200 6 057 3 249 2 140 16 594 7 341 8 228 2 640 n/a 1 326 4 393 * 2 387 n/a 9 464 Lower secondary education  vocational ED25 n/a 5 762 3 488 2 044 n/a 4 946 12 367 n/a n/a n/a n/a 4 951 n/a 6 370 Upper secondary education ED3 8 496 5 950 3 370 2 190 15 619 4 954 6 995 2 336 * 4 411 * 1 367 3 407 2 811 9 871 8 701 Upper secondary and post-secondary non-tertiary education (levels 3 and 4) ED3_4 9 252 5 995 * 3 392 2 185 15 211 5 001 6 995 2 229 4 475 1 260 3 407 2 828 9 657 8 701 Upper secondary education  general ED34 n/a n/a 3 409 2 197 13 391 4 751 7 589 2 025 n/a 3 084 4 241 * 2 316 6 749 8 895 Upper secondary and post-secondary non-tertiary education  general (levels 34 and 44) ED34_44 n/a n/a 3 409 2 197 13 391 4 761 7 589 2 025 n/a 3 084 4 241 * 2 316 6 758 8 895 Upper secondary education  vocational ED35 n/a n/a 3 312 2 169 17 032 6 190 6 710 2 520 * n/a 75 3 717 * 3 085 14 773 * 8 295 Upper secondary and post-secondary non-tertiary education  vocational (levels 35 and 45) ED35_45 n/a n/a 3 372 2 171 16 319 5 653 6 709 2 317 * n/a 152 3 717 * 3 091 13 841 8 295 Post-secondary non-tertiary education ED4 10 628 n/a 3 693 2 173 1 467 5 263 5 056 634 n/a 475 n/a 3 168 4 146 * n/a Post-secondary non-tertiary education ED44 n/a n/a n/a n/a n/a 6 178 n/a n/a n/a n/a n/a n/a 7 285 n/a Post-secondary non-tertiary education  vocational ED45 10 628 n/a 3 693 2 173 1 467 5 232 5 056 634 n/a 475 n/a 3 168 4 203 n/a Short cycle tertiary education ED5 n/a 2 718 3 570 n/a 20 587 6 463 6 205 3 575 n/a n/a 1 725 * 3 417 6 483 1 731 Tertiary education (levels 5-8) ED5-8 6 562 2 334 2 709 2 349 26 940 8 994 6 081 2 591 1 293 * 1 894 4 027 2 890 10 360 2 257 Tertiary education excluding short-cycle tertiary education (levels 6-8) ED6-8 6 562 2 332 2 567 2 349 27 673 9 450 6 081 2 588 1 293 * 1 894 4 200 * 2 881 10 683 2 304 3.2 Amounts for training for the employed and unemployed, and employment services (in EUR) 3.2.1 Amount per participant demonstrating successful completion of a training course 3.2.2 Hourly rate for provision of employment services 3.2.3 Monthly rate for provision of employment services 3.2.4 Annual amount for provision of employment services 3.2.5 Hourly rate for training of employed persons 3.2.6 Hourly rate for salary of employed person Austria 2 277 39 6 723 80 672 33,98 26,03 Belgium 3 351 42 7 010 84 112 22,97 31,08 Bulgaria 596 3 543 6 511 5,14 1,76 Cyprus 2 696 29 5 467 65 604 18,85 10,94 Czech Republic 521 11 1988 23 864 9,29 7,39 Germany 6 959 42 7 582 90 992 36,03 23,11 Denmark 5 803 55 9 496 113 956 39,67 32,02 Estonia 711 14 2 498 29 968 14,03 8,22 Greece 2 064 21 3 685 44 222 17,72 11,56 Spain 2 772 20 3 508 42 095 17,58 18,30 Finland 5 885 45 7 683 92 204 38,39 27,69 France 6 274 48 7 297 87 556 35,99 25,26 Croatia 689 10 1 620 19 440 10,52 5,90 Hungary 1818 10 1 816 21 790 15,67 5,02 Ireland 11 119 36 6 411 76 920 31,79 27,20 Italy 3 676 31 5 438 65 247 27,42 22,20 Lithuania 1 359 8 1 574 18 878 7,43 3,71 Luxembourg 19 302 34 5 908 70 890 29,87 23,30 Latvia 756 8 1 385 16 607 7,94 7,21 Malta 2 256 13 2 184 26 212 16,49 8,41 Netherlands 5 018 36 6 474 77 680 32,01 23,33 Poland 594 6 1 051 12 611 11,21 4,47 Portugal 994 21 3 648 43 784 8,33 10,63 Romania 583 8 1 555 18 656 0,27 2,56 Sweden 7 303 48 8 369 100 430 58,02 32,67 Slovenia 854 22 4 015 48 185 18,90 7,61 Slovakia 424 7 1 117 13 411 11,13 12,52 United Kingdom 5 863 25 4 690 56 286 36,07 15,16 3.3. Index to be applied for the amounts for stated regional operations programmes. Belgium 1,00 France 1,00 Brussels Capital 1,26 Ã le de France 1,32 Flanders 0,97 Champagne-Ardenne 0,88 Wallonia 0,91 Picardie 0,91 Haute-Normandie 0,96 Germany 1,00 Centre 0,89 Baden-WÃ ¼rttemberg 1,08 Basse-Normandie 0,86 Bayern 1,05 Bourgogne 0,87 Berlin 0,98 Nord  Pas-de-Calais 0,95 Brandenburg 0,82 Lorraine 0,90 Bremen 1,06 Alsace 0,97 Hamburg 1,21 Franche-ComtÃ © 0,89 Hessen 1,12 Pays de la Loire 0,90 Mecklenburg-Vorpommern 0,79 Bretagne 0,86 Niedersachsen 0,93 Poitou-Charentes 0,83 Nordrhein-Westfalen 1,02 Aquitaine 0,87 Rheinland-Pfalz 0,96 Midi-PyrÃ ©nÃ ©es 0,91 Saarland 0,98 Limousin 0,84 Sachsen 0,81 RhÃ ´ne-Alpes 0,97 Sachsen-Anhalt 0,82 Auvergne 0,86 Schleswig-Holstein 0,87 Languedoc-Roussillon 0,84 ThÃ ¼ringen 0,82 Provence-Alpes-CÃ ´te d'Azur 0,93 Corse 0,93 Greece 1,00 Guadeloupe 1,01 Anatoliki Makedonia, Thraki 0,81 Martinique 0,90 Kentriki Makedonia 0,88 Guyane 0,99 Dytiki Makedonia 1,12 La RÃ ©union 0,83 Ipeiros 0,79 Mayotte 0,64 Thessalia 0,83 Ionia Nisia 0,82 Italy 1,00 Dytiki Ellada 0,81 Piemonte 1,04 Sterea Ellada 0,90 Valle d'Aosta 1,00 Peloponnisos 0,79 Liguria 1,01 Attiki 1,23 Lombardia 1,16 Voreio Aigaio 0,90 Provincia Autonoma di Bolzano/Bozen 1,15 Notio Aigaio 0,97 Provincia Autonoma di Trento 1,04 Kriti 0,83 Veneto 1,03 Friuli-Venezia Giulia 1,08 Spain 1,00 Emilia-Romagna 1,06 Galicia 0,88 Toscana 0,95 Principado de Asturias 0,98 Umbria 0,87 Cantabria 0,96 Marche 0,90 PaÃ ­s Vasco 1,17 Lazio 1,07 Comunidad Foral de Navarra 1,07 Abruzzo 0,89 La Rioja 0,92 Molise 0,82 AragÃ ³n 0,98 Campania 0,84 Comunidad de Madrid 1,18 Puglia 0,82 Castilla y LeÃ ³n 0,91 Basilicata 0,86 Castilla-la Mancha 0,88 Calabria 0,75 Extremadura 0,84 Sicilia 0,86 CataluÃ ±a 1,09 Sardegna 0,84 Comunidad Valenciana 0,91 Illes Balears 0,96 Portugal 1,00 AndalucÃ ­a 0,87 Norte 0,86 RegiÃ ³n de Murcia 0,84 Algarve 0,87 Ciudad AutÃ ³noma de Ceuta 1,07 Centro 0,84 Ciudad AutÃ ³noma de Melilla 1,04 Ã rea Metropolitana de Lisboa 1,33 Canarias 0,91 Alentejo 0,91 RegiÃ £o AutÃ ³noma dos AÃ §ores 0,91 Poland 1,00 RegiÃ £o AutÃ ³noma da Madeira 0,95 LÃ ³dzkie 0,75 Mazowieckie 1,26 United Kingdom 1,00 Malopolskie 1,05 England 1,01 Slaskie 1,19 Wales 0,83 Lubelskie 0,60 Scotland 0,99 Podkarpackie 0,81 Northern Ireland 0,83 Swietokrzyskie 0,63 Podlaskie 0,73 Wielkopolskie 1,16 Zachodniopomorskie 1,06 Lubuskie 0,88 Dolnoslaskie 1,22 Kujawsko-Pomorskie 0,91 Warminsko-Mazurskie 0,83 Pomorskie 0,78 (1) These unit costs cannot be used for types of operations for which other simplified cost options are established in another annex to this Delegated Regulation. (2) Other potential eligible costs of this type of operation, such as allowances, transport, accommodation or other type of support provided to students participating in these types of operations, are not covered by the unit cost. (3) Verified attendance means that proof of the attendance of the student in the formal education or training course is to be verified by national authorities on two or three occasions during the per academic year, in accordance with each Member State's normal practices and procedures for verifying attendance in formal education or training. (4) International Standard Classification of Education: http://ec.europa.eu/eurostat/statistics-explained/index.php/International_Standard_Classification_of_Education_(ISCED) (5) The table in point 3.1 sets out rates for all Member States with the exception of Denmark for which data is not currently available. For courses lasting at least one full academic year, these amounts can be reimbursed to the Member State on the following basis: 50 % for the first proof of attendance during the academic year (normally at the beginning of the academic year, in accordance with national rules and practices), 30 % for the second proof of attendance and 20 % for the third and final proof of attendance. For those Member States whose national systems provide for this information to be collected only twice per year, or for courses lasting less than one full academic year, it will be 50 % for the first proof of attendance and 50 % for the second and final proof of attendance. (6) The training courses can be primarily either institutional or workplace-based, but must be delivered at least partly in an institutional setting. (7) A training course will be considered as successfully completed when there is a document demonstrating completion in accordance with national rules or practices. For example, this could be a certificate issued by the training provider or an equivalent document which is acceptable under national rules or practices. The condition of successfully completing a training course shall not be regarded as being met where a participant successfully only completes some of the modules within a training course. (8) Employment-related counselling services can be provided in a one-on-one situation or as part of a group. They include all services and activities undertaken by the PES, together with services provided by other public agencies or any other bodies contracted under public finance, which facilitate the integration of unemployed and other jobseekers in the labour market or which assist employers in recruiting and selecting staff. (9) As demonstrated by a verifiable time management system. (10) As demonstrated by a verifiable time management system. (11) As demonstrated by a verifiable time management system. (12) N/A indicates that no data is available for that particular Member State and the indicated education level. Reference year of data collection is 2015 apart from fields marked with a * (including all fields for FI, HR, IE, NL and UK)  reference year is 2014 for these fields. ANNEX VII ANNEX XV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Cyprus 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. School and Social Inclusion Actions  under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). 1) Rate for one period of 45 minutes for teachers hired on contract. 2) Daily rate for permanent and temporary teachers. All eligible costs including direct staff costs. 1) Number of hours worked. 2) Number of days worked. 1) 21 per 45-minute period 2) 300 per day 2. Establishment and Functioning of a Central ADMINISTRATION of Welfare Benefits Service  under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). Monthly rate for permanent and temporary government employees. All eligible costs including direct staff costs. Number of months worked differentiated by salary scale. Salary Scales amounts Ã 1 1 794 A2 1 857 A3 2 007 A4 2 154 A5 2 606 A6 3 037 A7 3 404 A8 3 733 A9 4 365 A10 4 912 A11 5 823 A12 6 475 A13 7 120 3. Disability and functionality assessments under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). 1) Provision of a disability assessment. 2) Provision of a disability and functionality assessment. All categories of eligible costs. Number of assessments carried out. 1) Disability assessment:190 2) Disability and functionality assessment: 303 4. Reform of the vocational education and training system under under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). 1. One day of work by a teacher 2. One month of work by a teacher 3. One hour of work by a teacher hired on contract 4. One hour of work by a laboratory assistant hired on contract 5. One minute of work by a psychologist hired on contract All categories of eligible costs 1. Number of days of work by a teacher, differentiated by salary scale 2. Number of months of work by a teacher, differentiated by salary scale 3. Number of teaching hours (45 min) of work by a teacher hired on contract 4. Number of teaching hours (45 min) of work by a laboratory assistant hired on contract 5. Number of minutes of work by a psychologist hired on contract 1) Salary scale amounts A8 277 A9 330 A10 371 A11 440 A12 488 2) A8 4 554 A9 5 404 A10 6 082 A11 7 210 A12 8 005 A13 8 791 3) 34 4) 21 5) 0,63 2. Adjustment of amounts Not applicable. ANNEX VIII ANNEX XVI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Croatia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in HRK) 1. Improving access to education for disadvantaged students at pre-tertiary level by providing targeted professional support to students through teaching assistants under Priority Axis 3 Education and Lifelong learning  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months worked by a teaching assistant All eligible costs of the operation Number of months worked 4 530,18 2. Occupational training under priority axis 1 High employment and labour mobility  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months of participation in occupational training All eligible costs of the operation except travel costs for the participant, costs of participant's education and professional exam (if applicable) Number of months of participation in occupational training For participants without prior work experience: 3 318,81 For participants with prior work experience: a) for first 12 months of participation in occupational training3 791,19 b) for last 12 months of participation in occupational training3 318,81 3. Public works programmes supported under priority axis 1 High employment and labour mobility  and priority axis 2 Social inclusion  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months during which an employment aid is paid for an employee in a public works programme All eligible costs of the operation except travel costs for the participant, costs of participant's education and professional exam (if applicable) Number of months' employment aid per employee a) 3 943,24 for full- time employment, 100 % employment aid intensity b) 1 971,62 for full- time employment, 50 % employment aid intensity and half-time employment, 100 % aid intensity 4. Active labour market measures supported under priority axis 1 High employment and labour mobility  and priority axis 2 Social inclusion  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months during which the participant takes part in an active employment policy measure. Travel costs Number of months participated in an active employment measure. 452,16 2. Adjustment of amounts Unit costs 2 shall be adjusted each calendar year by replacing the amount for financial aid and the contribution for compulsory insurance in the calculation method. Adjustments will be based on:  for financial aid, changes to the Statutory minimum wage according to the Minimum Wage Decree issued by Government, published on Official Gazette of Republic of Croatia (https://www.nn.hr)  for contributions for compulsory insurance, changes to the minimum monthly bases according to the Order on the bases for calculation of contributions for compulsory insurance issued by Minister of Finance, published on Official Gazette of Republic of Croatia (https://www.nn.hr). In addition any changes of the Employment Promotion Act provisions regulating mechanisms for determining financial aid and compulsory insurance payments for Occupational training and/or any changes of the Act on Contributions (NN 84/08, 152/08, 94/09, 18/11, 22/12, 144/12, 148/13, 41/14, 143/14, 115/16) provisions regulating calculations for compulsory contributions may entail changes to the proposed calculation method. The amount for unit costs 3 shall be adjusted each calendar year by replacing the amount for Statutory minimum wage and the annual sickleave rate in the calculation method. Adjustments will be based on:  changes to the Statutory minimum wage according to the Minimum Wage Decree issued by Government for a calendar year, published on Official Gazette of Republic of Croatia (https://www.nn.hr) according to the Article 7 of the Law on Minimum Wage (NN 39/13)  changes to the official annual sick leave rate in Croatia, published on the website of Croatian Health Insurance Fund (http://www.hzzo.hr/o-zavodu/izvjesca/). In addition any changes of the Act on Contributions (NN 84/08, 152/08, 94/09, 18/11, 22/12, 144/12, 148/13, 41/14, 143/14, 115/16) provisions regulating calculations for compulsory contributions may entail changes to the proposed calculation method. ANNEX IX ANNEX XX Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Bulgaria 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts Vocational training under priority Axis 1 and 2 of OP 2014BG05M9OP001 Participants gaining qualification upon leaving vocational training. All eligible costs of the operation. Number of participants who have attended at least 80 % of the classes and have successfully completed vocational training courses and have received a corresponding certificate. See table under point 3 2. Adjustment of amounts Unit costs adjustment shall be linked to amendments in the national regulations  Council of Ministers Decree (CMD) No 280/2015 and the National Action Plan for Employment for implementation of the labour market's active policy for the respective year. 3. Amounts (in BGN) (1) Training courses for acquisition of professional qualifications Minimum duration in training hours Amounts Amounts including indirect costs for beneficiaries selected via a competitive grant awarding procedure Amounts including indirect costs for beneficiaries selected via a direct grant awarding procedure First degree courses 300 600 660 624 Second degree courses 660 1 200 1 320 1 248 Third degree courses 960 1 800 1 980 1 872 Part of a profession on first degree qualification (2) 200 400 440 416 Part of a profession on second degree qualification 300 600 660 624 Part of a profession on third degree qualification 600 1 125 1 237,50 1 170 Training courses for acquisition of key competences Minimum duration in training hours Amounts Amounts including indirect costs for beneficiaries selected via a competitive grant awarding procedure Amounts including indirect costs for beneficiaries selected via a direct grant awarding procedure for unemployed for employed and self-employed for unemployed for employed and self-employed for unemployed for employed and self-employed Key competence 2  communication in foreign language 300 700 770 728 Key competence 3  mathematics and basic knowledge of natural sciences and technologies 30 140 70 154 77 145,60 72,80 Key competence 4  digital competence 45 250 275 260 Key competence 5  skill for learning 30 140 70 154 77 145,60 72,80 Key competence 6  social and civil competences 30 140 70 154 77 145,60 72,80 Key competence 7  enterprise and entrepreneurship 30 140 70 154 77 145,60 72,80 (1) If participants are required to pay fees for the participation in the training, the amounts due need to be deducted from the unit cost. (2) Part of a profession is to be understood as training courses partly completed with the minimum hours as specified in above table (point (3).